              Case 17-23426-MAM         Doc 422     Filed 03/28/19    Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

IN RE:                                                     Case No.: 17-23426-MAM

ROBERT MATTHEWS,                                           Chapter 11

               Reorganized Debtor.
____________________________________/

                       NOTICE OF CANCELLATION OF AUCTION

       On February 26, 2019, this Court entered an Order Approving Bid Procedures and
Scheduling an Auction of Debtor’s Homestead Property [D.E. 418] the “Order Approving Bid
Procedures”) which scheduled a Bidding Deadline for March 26, 2019 and, in the event a
Qualified Bid was received, an Auction of Debtor’s Homestead Property scheduled for March
28, 2019 at 11:00 AM EST.

       PLEASE TAKE NOTICE that Debtor did not receive any Qualified Bid as defined by the
Order Approving Bid Procedures prior to the Bidding Deadline. Thus, the Auction scheduled
for March 28, 2019 is hereby CANCELLED.

        The Sale Hearing set forth in the Order Approving Bid Procedures originally scheduled
for April 1, 2019 at 10:00AM is expected to continue to go forward. At the Sale Hearing,
Debtor will provide a more detailed update to this Court around the efforts and status related to
the sale Debtor’s Homestead Property.

         Dated: March 28, 2019

                                            Respectfully submitted,

                                            FLORIDA BANKRUPTCY ADVISORS, P.L.

                                            s:/ Christian R. Panagakos
                                            CHRISTIAN R. PANAGAKOS
                                            FL Bar No.: 0065579
                                            cp@floridabankruptcyadvisors.com
                                            120 E. Oakland Park Blvd., Suite 207
                                            Oakland Park FL 33334
                                            Tel: (954) 600-8990
                                            Fax: (954) 692-9070
                                            Attorney for Reorganized Debtor
